



Exhibit 10.1




Form of Separation Agreement and Release




[Date]


Name
Address
Address


Dear _________:


This Agreement and Release (the “Agreement”) by and between you and Schlage Lock
Company, LLC, its parents, affiliates, and subsidiaries (the “Company”) sets
forth the terms of your separation of employment from the Company.


1.
Your active employment with the Company will cease as of ___________ (the
“Effective Date”). Your compensation will continue through the Effective Date.



2.
Provided that you execute and do not revoke this Agreement, and comply with the
terms of this Agreement, your separation arrangements will consist of:



a.
Payment of ________ (less applicable statutory tax withholdings) equivalent to
________ weeks of your base salary, paid as a lump sum as soon as
administratively practical after the expiration of the “Revocation Period” set
forth in this Agreement.



b.
[Include only if applicable] Payment of AIP (Annual Incentive Plan) for work
completed during the prior calendar year in the amount of _____________, which
is anticipated to be paid in March _____.



c.
[Include only if applicable] Continued participation in the AIP (Annual
Incentive Plan) program, pro-rated to your last day worked and not to exceed the
pro-rated target, using the same goals and objectives determined prior to this
agreement. Regardless of the Company’s performance, the maximum award under this
provision will not exceed 100% of your pro-rata target amount. Any payment will
be made at the conclusion of the program’s regular process, which is anticipated
to be in March _________.



d.
Outplacement support consistent with your position and needs, up to _______
months.



e.
Payment of $________ paid as a lump sum (less applicable statutory tax
withholdings), to assist with the cost of ____ months’ worth of COBRA coverage.
The lump sum will be paid no later than ten (10) business days after the
expiration of the “Revocation Period” set forth in this Agreement.





You are eligible for COBRA and will receive a package in the mail from our COBRA
administrator.  Please review the package carefully for election requirements. 
If you have questions regarding retiree





--------------------------------------------------------------------------------





medical eligibility, please contact the Benefits Department at 1.844.623.9008 or
by email to atwork.USbenefits@allegion.com.


None of the above payments shall be considered compensation for the purposes of
benefits or payments under any employee benefit program of the Company.


The arrangements described above are in lieu of any other obligations the
Company may have to you unless specifically mentioned in this Agreement.


All vested retirement benefits for which you may be eligible will be paid
according to specific plan provisions.


[Include if applicable] For treatment of equity awards upon termination, please
refer to equity documents provided at the time of the award. For equity awards
issued in 2009 or later, the Grant agreements can be accessed online at
https://onesource.ubs.com/alle, along with all prior year grant information. For
any questions, please contact UBS directly at 1-877-476-7839 or LaVonda Ezell at
1-317-810-3724.




3.
In exchange for the benefits described in paragraph 2 above:



a.
You agree to promptly provide to the Company by the Effective Date, all expense
reports, all documents whether written or electronic format, as well as all
Company Assets, hereafter defined, in your possession pertaining to your work at
the Company.

i.
In the event you incurred personal expenses on any Company credit card, you
agree to immediately reimburse the Company any amount owed prior to any payment
of severance under this Agreement.

ii.
You acknowledge and agree that failure to reimburse said personal expenses shall
be deemed as a breach of your obligations under this Agreement.

iii.
In the event such breach occurs, you acknowledge and agree that the Company
shall have the right to retain, set off, or recoup the amount of said personal
expenses against any amount owed to you under this Agreement, in addition to all
remedies available at equity or at law.

iv.
“Company Assets” shall include but are not limited to:

1.
Cell phones, mobile devices and accessories

2.
Personal electronic devices,

3.
Computer/ Notebook computer equipment and accessories,

4.
Keys,

5.
Building security cards,

6.
All electronic storage devices, i.e., portable hard drive, flash drive, Cloud
etc.

7.
You should disable passcode/activation lock (including the “find my phone” app
which allows for remote erasing of data)

8.
Company credit cards

9.
Wireless card

10.
Parking Pass

11.
Uniform/tools

12.
Company car (if applicable, please schedule drop off)

13.
Documents (whether electronic or paper from that are off-site)

14.
Company property stored on personal computers and/or






--------------------------------------------------------------------------------





15.
Company identification cards





b. Non-Disclosure of Confidential and Proprietary Business Information and Trade
Secrets. For the purpose of this Agreement, “Confidential and Proprietary
Business Information and Trade Secrets” includes all information that is deemed
to be a trade secret under the applicable state law in which the employee works.
This may include information about markets, operational methods, proprietary
intellectual property, commercially sensitive data, plans for future materials,
forms and procedures, policies, customer or prospective customer lists, customer
related data, marketing plans and strategies, financial information, documents
relating to any of the forgoing, and other written and oral materials (whether
computerized or on hard copy) which are related to the business of the Company
and the confidentiality of which the Company attempts to maintain which
reasonable efforts and which the Company has not released to the general public.


c. You acknowledge that as an employee of Company, you had access to and were
entrusted with the Company’s Confidential and Proprietary Business Information
and Trade Secrets. At all times prior to, during , and following your separation
from employment with the Company, you represent that you have maintained and
agree that you will continue to maintain such information in strict confidence
and have not disclosed, used, transferred or sold and will not disclose, use,
transfer, or sell (directly or indirectly) such information to any third party
(except as may be required by law or legal process) so long as such information
or proprietary data remains confidential and has not been properly and lawfully
disclosed or is not otherwise in the public domain. You are hereby further
notified in accordance with the Defend Trade Secrets Act of 2016 that you will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (a) is made (x) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (y) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


d. Nothing in this confidentiality provision or Agreement prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, from participating in any such investigation conducted by a
governmental agency or entity, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation.


e. Nothing in this Agreement prohibits or restricts you (or your attorney) from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, any self-regulatory organization or state or federal
regulatory authority, regarding this release or its underlying facts or
circumstances. Any cooperation provision in this Agreement does not require you
to contact the Company regarding the subject matter of any such communications
before engaging in such communications.


a.
You acknowledge:



•
that any Confidential and Proprietary Business Information and Trade Secrets of
the Company, its suppliers or customers, (whether reduced to writing, maintained
on any form of electronic media, maintained in your mind or memory or whether
compiled by you or the Company) derive independent economic value from not being
readily known to or ascertainable by proper means by others, who can obtain such
economic value from their disclosure or use;








--------------------------------------------------------------------------------





•
that reasonable efforts have been made by the Company to maintain the secrecy of
such information;



•
that such information is the sole property of the Company (or its suppliers or
customers); and



•
that you agree not to retain, use or disclose such information during or after
your employment. You further agree that any such retention, use or disclosure,
in violation of this Agreement, will constitute a misappropriation of trade
secrets of the Company (or its suppliers or customers) and a violation of the
Code of Conduct and Proprietary Agreements that you have previously made with
the Company. You also agree that the Company may seek injunctive relief and
damages to enforce this provision.



b.
Except as may be required by law, you agree not to disclose the existence or the
terms of this agreement to anyone inside or outside the Company, subordinates or
any other employees of the Company. This shall not preclude disclosure to your
spouse, attorney, financial advisor, designated Company representative, or in
response to a governmental tax audit or judicial subpoena. You further agree to
instruct those to whom you disclose the terms of this agreement not to disclose
the existence of its terms and conditions to anyone else. This provision shall
also not preclude you from disclosing this agreement and its terms in a legal
proceeding to enforce its terms. The Company will hold you personally
responsible for losses it incurs as a result of violation by you of this
confidentiality obligation.



4.
For a period of twelve (12) months following the Effective Date, you agree not
to directly or indirectly recruit or attempt to recruit or hire any employee(s),
sales representative(s), agent(s) or consultant(s) of the Company to terminate
their employment, representation or other association with the Company without
the prior written consent of the Company.



5.
You shall not make any disparaging or defamatory statements, written or oral,
regarding the Company or its current or former officers, directors, or
employees, including but not limited to statements made in public forums or to
the Company’s investors, external analysts, customers, and service providers.
You agree that any violation of these commitments will be a material breach by
you of this Agreement and the Company will have no further obligation to provide
any compensation or benefits referred to in this Agreement. You will also be
liable for damages (both compensatory and punitive) to the fullest extent of the
law as a result of the injury incurred by the Company as a result of such
remarks or communications. Nothing in this Agreement shall be construed to
prohibit Employee from reporting conduct to, providing truthful information to
or participating in any investigation or proceeding conducted by any federal or
state government agency or self-regulatory organization, nor does anything
herein preclude Employee from engaging in protected concerted activity under the
National Labor Relations Act.



6.
[Include only for certain states, as applicable] For a period of ______weeks
following the Effective Date, you agree to refrain from competing with the
Company with respect to any aspect of its businesses, including without
limitation, the design, manufacture, sale or distribution of similar or
competitive products as an employee or consultant/representative of a competitor
of any Allegion component, sector or business you have worked for in the last
five (5) years. If an arbitrator or a court shall finally hold that the time or
territory or any other provisions stated in this Section (Non-Competition)
constitute an unreasonable restriction upon you, the provisions of this
Agreement shall not be rendered void but shall instead apply to a lesser extent
as such arbitrator or court may determine constitutes a reasonable restriction
under the circumstances involved.






--------------------------------------------------------------------------------







7.
[Include only for certain states, as applicable] For a period of ________weeks
following the Effective Date, you agree you will not, directly or indirectly,
for your own account or for the account of others, solicit the business of or
perform services for the business of any “Company Customer”. Company Customer
means any individual or entity for whom/which the Company provides or has
provided services or products and with whom/which you have had contact on behalf
of the Company or for whom/which you were engaged in preparing a proposal during
the last five (5) years preceding the end of your employment.



8.



a.
You hereby irrevocably and unconditionally release and forever discharge the
Company and each and all of its successors, businesses, affiliates, and assigns,
and all person(s) acting by, through and under or in concert with any of them
from any and all complaints, claims, compensation program payments and
liabilities of any kind (with the exception of claims for workers’ compensation
and unemployment claims), suspected or unsuspected (hereinafter referred to as
“Claim” or “Claims”) which you ever had, now have, or which may arise in the
future, regarding any matter arising on or before the date of your execution of
this Agreement, including but not limited to any Claims any Claims under the Age
Discrimination in Employment Act (29 U.S.C 621), the Older Workers Benefit
Protection Act of 1990 (29 U.S.C. 626 et seq.), the Family and Medical Leave Act
(“FMLA”), Title VII of the Civil Rights Act of 1964, (42 U.S.C. 2000e et seq.),
as amended by the Civil Rights Act of 1991, (42 U.S.C. 1981 et seq.), Sections
1981 through 1988 of Title 42 of the United States Code, the Americans with
Disabilities Act (42 U.S.C. 12101 et seq.), Title II of the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq.), any claims under the
Occupational Safety and Health Act (“OSHA”), any claims under the Fair Credit
Reporting Act “FCRA”), any claims under Sarbanes-Oxley Act, any claims under any
federal, state, or local military leave laws, including the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”) [Add state statutes, as
applicable] and/or other applicable federal, state, or local law, regulation,
ordinance or order, and including all claims for, or entitlement to, attorney
fees. This section and the release hereunder, does not waive any claims under
the ADEA that may arise after the date of this Agreement.



b.
The parties understand the word “claims”, to include all claims, including all
employment discrimination claims, as defined above, whether actual or potential,
known or unknown, and specifically but not exclusively all claims arising out of
your employment with the Company and termination. All such claims (including
related attorney’s fees and costs) are forever barred by this Agreement and
without regard to whether those claims are based on any alleged breach of duty
arising in contract or tort or any alleged unlawful act, including, without
limitation, age discrimination or any other claim or cause of action and
regardless of the forum in which it might be brought.



c.
Nothing in this Agreement shall prevent you (or your attorneys) from (i)
commencing an action or proceeding to enforce this Agreement, (ii) exercising
your right under the Older Workers Benefit Protection Act of 1990 to challenge
the validity of your waiver of ADEA claims set forth in this Agreement, or (iii)
pursuing any claims or rights that, pursuant to law, cannot be legally waived or
released, such as claims for unemployment or workers’ compensation benefits or
rights to vested benefits under any applicable retirement plans as of the
Effective Date.








--------------------------------------------------------------------------------





d.
Nothing in this Agreement shall be construed to prohibit, impede, or preclude
you from filing any charge or complaint with the EEOC, State Counterpart Agency,
or other administrative agency with respect to which such right cannot be
waived, or participating in any investigation or proceeding conducted by the
EEOC, State Counterpart Agency, or other administrative agency, nor shall any
provision of this Agreement adversely affect your right to engage in such
conduct. Notwithstanding the foregoing you waive the right to obtain any
monetary relief from the EEOC or State Counterpart Agency or recover any monies
or compensation as a result of filing any such charge or complaint, to the
fullest extent permitted by law.



e.
[For California only, as applicable] It is a further condition of the
consideration hereof and your agreement that in executing this Agreement that it
should be effective as a bar to each and every claim, demand and cause of action
stated above. In furtherance of this intention, you hereby expressly waive any
and all rights and benefits conferred upon you by the provisions of Section 1542
of the California Civil Code and expressly consent that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands, and causes of action referred to above. Under Section 1542 of the
California Code, a general release does not extend to claims which the creditor
(employee) does not know or suspect to exist in his favor at the time of
executing the Release, which if known by him must have materially affected his
settlement with the debtor (Company). You hereby acknowledge that you may have
sustained losses that are presently unknown or unsuspected, that such damages
and other losses as were sustained may give rise to additional complaints,
actions, causes of action, claims, demands and debts in the future.
Nevertheless, you acknowledge that this Agreement has been negotiated and agreed
upon in light of this realization and, being fully aware of the situation, you
intend to release, acquit and forever discharge the Company from any and all
such unknown claims including damages that are unknown or unanticipated.



f.
[For California only, as applicable] The Parties acknowledge that this Agreement
provides adequate money as consideration for, and settles or discharges, any and
all claims for all species of workers’ compensation benefits, filed or not,
including but not limited to death benefits, any and all interest and penalties
of all types, any and all retroactive temporary total disability, permanent
disability, vocational rehabilitation maintenance allowance or other vocational
rehabilitation benefits, including voucher buyout, any and all self-procured or
out of pocket expenses for medical treatment, prescriptions, parking and
mileage, and any and all claims against the employer under California Labor Code
Section 132a.



g.
For any claim not subject to release, you agree to waive, to the extent
permitted by law, any right or ability to be a class or collective action
representative, or otherwise participate as a party in any putative or certified
class, collective or multi-party action or proceeding based upon such a claim in
which the Company or any other Releasee identified in this Agreement, is a
party.   You further waive any right or ability to be a class or collective
action representative, or to otherwise participate as a party in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which the Company or any other Releasee identified in this Agreement,
is a party.  You promise not to consent to become a member of any class or
collective action in a case in which claims are asserted against the Company or
any other Releasee identified in this Agreement, that are related in any way to
your employment or the termination of your employment with the Company.  If,
without your prior knowledge and consent, you are made a member of a class in
any proceeding, you agree to opt out of the






--------------------------------------------------------------------------------





class at the first opportunity.  This obligation shall also apply to your heirs,
executors, administrators, successors and assigns.


9.
You represent, warrant and acknowledge that the Company has paid you for all
hours worked. You represent, warrant and acknowledge that the Company owes you
no vacation pay other than your accrued, unused vacation attributable to the
year in which your last day of active employment occurs, which will be paid in a
lump sum based on your base salary at termination.



10.
You also hereby acknowledge and agree that you have received any and all
leave(s) of absence to which you may have been entitled pursuant to the federal
Family and Medical Leave Act of 1993, and if any such leave was taken, you were
not discriminated against or retaliated against regarding same. Except as may be
expressly stated herein, any rights to benefits under Company sponsored benefit
plans are governed exclusively by the written plan documents.



11.
This release of Claims does not affect any pending claim for workers’
compensation benefits. You affirm that you have no known and unreported
work-related injuries or occupational diseases as of the date of this Agreement.



12.
You acknowledge that you have no pending, contemplated or submitted disability
claims. You acknowledge that you are aware of no facts that would give rise to a
disability claim. You acknowledge that any disability payments for time periods
covering the Effective Date forward would be withheld as an offset to the
severance amounts provided above. Alternatively, if you obtain disability
payments for the Effective Date forward, then the severance described above
would be reduced. The Company has a right to reimbursement to the extent you
obtain both disability payments for time periods after the Effective Date and
Severance.



13.
You represent that you do not desire re-employment with the Company and hereby
expressly waive any and all rights, if any, that you may have to employment or
consideration for employment with the Company. Furthermore, you agree to never
again seek or accept employment with the Company.



14.
[Include additional disclaimer language for certain states, as applicable.]



15.
a. You agree that you will personally provide reasonable assistance and
cooperation to the Company in activities related to the prosecution or defense
of any pending or future lawsuits or claims involving the Company especially on
matters you have been privy to and will hold all privileged attorney-client
matters in strictest confidence.



a.
You will promptly notify the Company if you receive any requests from anyone for
information regarding the Company or if you become aware of any potential claims
or proposed litigation against the Company.



b.
You shall immediately notify the Company if you are served with a subpoena,
order, directive or other legal process requiring you to provide sworn testimony
regarding a Company-related matter.



16.
If the Company reasonably determines that you have violated any of your
obligations under this Agreement, you agree to:



a.
Forfeit any right to receive the payments described in paragraph 2 above,








--------------------------------------------------------------------------------





b.
Forfeit all rights to all outstanding stock options, vested or not, that were
previously awarded, and



c.
Upon demand, return all payments set forth in this Agreement that have been made
to you. If you fail to do so, the Company has the right to recover costs and
attorney’s fees associated with such recovery.



The Company may further, where appropriate, seek injunctive relief to cause
compliance with paragraph 3.


17.
This Agreement sets forth the entire agreement between you and the Company and
fully supersedes any and all prior agreements or understandings, written or
oral, between you and the Company pertaining to the subject matter hereof;
provided, however, that this Agreement does not replace or supersede any
pre-existing obligations you may have to the Company concerning confidentiality,
trade secrets, non-disclosure, non-solicitation, or assignment of inventions or
other intellectual property developments, all of which shall remain in full
force and effect.



18.
This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto.



19.
This Agreement is governed by the laws of the State in which the employee worked
at the time of the employee’s termination without regard to its choice of law
provisions, to the extent not governed by federal law.



20.
Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be wholly or partially illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
invalid or unenforceable part, term, or provision shall be deemed not to be a
part of this Agreement.



21.
You understand and agree that:



a.
You are signing this Agreement voluntarily and with full knowledge and
understanding of its terms, which include a waiver of all rights or claims you
have or may have against the Company as set forth herein including, but not
limited to, all claims of age discrimination and all claims of retaliation;



b.
You are, through this Agreement, releasing, among others, the Company, its
affiliates and subsidiaries, each and all of their officers, agents, directors,
supervisors, employees, representatives, and their successors and assigns, from
any and all claims you may have against them;



c.
You are not being asked or required to waive rights or claims that may arise
after the date of your execution of this Agreement, including, without
limitation, any rights or claims that you may have to secure enforcement of the
terms and conditions of this Agreement;



d.
The consideration provided to you under this Agreement is in addition to
anything of value to which you are already entitled;








--------------------------------------------------------------------------------





e.
You knowingly and voluntarily agree to all of the terms set forth in this
Agreement;



f.
You knowingly and voluntarily intend to be legally bound by the same;



g.
You were advised and hereby are advised in writing to consider the terms of the
Agreement and consult with an attorney of your choice prior to executing this
Agreement;



h.
You have been provided with sufficient opportunity to consult with an attorney
or have voluntarily waived that opportunity;



i.
You have a full ___________ days from the date of receipt of this Agreement
within which to consider this Agreement before executing it; and



j.
You have the right to revoke this Agreement within seven consecutive calendar
days (“Revocation Period”) after signing and dating it, by providing written
notice of revocation to _________________. If you revoke this Agreement during
this Revocation Period, it becomes null and void in its entirety. If you do not
revoke this Agreement, after the Revocation Period, it becomes final.





You may accept this Agreement at any time on or after the Effective Date but not
before the Effective Date. If you accept, please acknowledge your agreement to
the terms set forth above by signing and dating below where indicated. You have
a full ___________ days from the date of receipt, that is until
___________________, to consider, acknowledge and return this Agreement. This
time period is required by the federal Age Discrimination in Employment Act
(“ADEA”). After you return the Agreement, as further provided by the ADEA, there
will then be a seven (7) day period within which you may revoke the Agreement.
If you fail to accept this offer within the __________ day period, it will be
revoked and no longer available. It is only after the seven (7) day period that
the Agreement becomes effective and enforceable.










Sincerely,






[Name of Manager]









--------------------------------------------------------------------------------





CERTIFICATION


I certify that I have been advised of my rights to consult with an attorney
prior to executing this Agreement; have been given at ____________days from date
of receipt within which to consider this Agreement; and exercised my rights and
opportunities, as I deemed appropriate. I knowingly and voluntarily have entered
into this Agreement understanding its significance and my obligations.
    






_____________________________________
[Name of employee]        Date    





















--------------------------------------------------------------------------------





Exhibit A


[Include pursuant to the Older Workers’ Benefit Protection Act, as applicable]


In accordance with the Older Workers’ Benefit Protection Act, 29 U.S.C. §
626(f)(1)(H), the Company hereby informs you of the following information
relating to participation in this reduction in force program:


a)
A severance package is being offered to Allegion employees whose positions are
being eliminated due to _______ (typically “the Company’s need to restructure
and optimize its business.”) (the “Program”). All individuals selected for
inclusion in the Program were selected solely based on business necessity and
economic factors.



b)
The decisional unit is all employees in _________ positions in the _________
group (the “Group”).



c)
In order to be eligible to receive any benefits pursuant to the Program, you
must be an employee of the Group whose employment was involuntary terminated for
reasons other than for cause during the period on or about August 2017, and you
must execute, and not revoke, the Agreement and Release attached hereto (the
“Agreement”). The Agreement includes a general release of any and all claims
which you may have against the Company, including any claims under the Age
Discrimination in Employment Act.



d)
All employees age forty (40) and over who are being selected for inclusion in
the Program shall have a period of forty-five (45) days from receipt of the
Agreement to consider whether to execute the Agreement, and also shall have
respective period of seven (7) days to revoke the Agreement after its execution
(the “Revocation Period”). To be effective, any revocation must be in writing,
addressed to Emily Betz, 11819 N Pennsylvania Street, Carmel, IN 46032, and must
be received by the Company within the Revocation Period. If you do not sign the
Agreement, or sign the Agreement and then revoke it, you shall not be eligible
to receive severance.



e)
The Company advises you to consult with an attorney prior to executing the
Agreement.



f)
The job classification(s) and ages of all individuals selected for the Program
are as follows:



[add]        


g)
The job classification(s) and ages of all individuals not selected for the
Program are as follows:



[add]







